The United States District Court for the Northern District of Ohio, Eastern Division, has certified the following question to us:
“Does Ohio Revised Code § 3929.06 preclude an injured person from bringing any action, including a declaratory judgment action, against the tortfeasor’s insurer unless the injured person has first obtained a judgment against the insured?”
The certified question is answered in the negative.
Moyer, C.J., A.W. Sweeney, Douglas, Wright, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.